 

Exhibit 10.22

 

EMPLOYMENT ARREEMENT

 

This Employment Agreement is made this fifth day of December, 1997 to be
retroactively effective as of January 1, 1997 by and between Reptron
Electronics, Inc., a Florida corporation whose corporate office address is 14401
McCormick Drive, Tampa, FL 33626 (hereinafter “Company”) and Leigh Adams whose
address is 12719 Benty Way, Odessa, Florida 33556 (hereinafter “Employee”).

 

WHEREAS:

 

  A.   The Employee is currently in the employ of the Company on an at will
basis, in a position of significant responsibility, and

 

  B.   The Company and the Employee are desirous of entering into a formal
employment relationship by way of this employment agreement, which alters the
nature of the current employment relationship and addresses the preservation of
Intangible Business Assets of the Company (defined below).

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained,
the Company and the Employee agree as follows:

 

  1.   This Agreement shall continue until terminated as herein provided. This
Agreement supersedes all prior employment agreements or arrangements existing as
between the Company and the Employee.

 

  2.   The Company engages the Employee and the Employee accepts the engagement
to provide the services hereinafter described for the period and upon the terms
and conditions hereinafter described.

 

  3.   At the execution hereof, the Employee shall be employed as Corporate
Credit Manager. The Employee shall perform the duties associated with her
position and shall commit such of her time and effort required in completing and
fulfilling those duties and responsibilities commensurate with and like in
amount to the time committed by the Employee in fulfilling the same as of the
execution hereof.

 

  4.   During the term of this Agreement, the Employee shall be compensated as
follows:

 

  (a)   The Company shall pay to the Employee an annual base salary of $95,000,
payable in bi-weekly installments. In the event of the death of the Employee,
the base salary shall be paid to the end of the then bi-weekly installment
period. In the event of the disability of the Employee, the base salary shall be
payable through the date benefits under the disability policy of the Company
become payable, but in no event for a period longer than 90 days following the
onset of the illness or injury causing such disability.

 

  (b)   In addition to holidays or days off provided to all employees, the
Employee shall be entitled to four weeks vacation (20 working days). Any
vacation days in a calendar year so provided and not taken by the Employee shall
be waived.

 

  (c)   The Employee shall participate in and receive comparable benefits as are
provided by the Company to its other personnel from time to time except as
modified or amplified by this Agreement.

 

  5.   For purposes hereof, Change of Control shall mean:

 

  (a)   Any replacement of 50% or more of the directors of the Company which
follows, and is directly or indirectly a result of, any one or more of the
following:

 

  (i)   A cash tender offer or exchange offer for the Company’s common stock;

 

  (ii)   A solicitation of proxies other than by the Company’s management or
board of directors;

 

1



--------------------------------------------------------------------------------

 

  (iii)   Acquisition of beneficial ownership of shares having 50% or more of
the total number of votes that may be cast for the election of directors of the
Company by a third party or a “group” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, for the purpose of changing control of the
Company; or

 

  (iv)   Any merger, business combination, sale of assets or other extraordinary
corporate transaction undertaken for the purpose of changing control of the
Company, or

 

  (b)   The Board of Directors determines that any other proposed action
presented to the Board or the Shareholders, if taken, would constitute a Change
of Control.

 

  6.   (a)    This Agreement shall terminate upon any of the following:

 

  (i)   the voluntary termination of employment by the Employee,

 

  (ii)   the death, or partial or permanent disability of the Employee (partial
or permanent disability being determined at such time when disability insurance
coverage maintained by the Company for the Employee becomes payable),

 

  (iii)    discharge of the Employee by the Company for whatever reason,

 

  (iv)   upon a Change of Control.

 

  (b)   Upon any such termination, except as otherwise provided herein, all
compensation and benefits shall thereafter likewise concurrently terminate.

 

  7.   As additional consideration of the services to be performed by the
Employee and the undertakings hereby assumed by the Employee, the Company shall
make a “Severance Payment” as follows:

 

  (a)   The amount of the Severance Payment shall equal 2.99 times the average
annual base compensation as defined and determined under Section 280G of the
Internal Revenue Code of 1986, as amended.

 

  (b)   The Severance Payment shall be payable in full thirty (30) days
following a termination of this Agreement as provided in subparagraphs 6(iii)
and (iv) above.

 

  (c)   If the Executive shall die after the termination of this Agreement,. but
prior to remittance of the Severance Payment, the same shall be payable to the
estate of the Executive or to such designee as the Executive shall have directed
in writing to the Company.

 

  (d)   Receipt of the Severance Payment shall act as a full release by the
Executive of all claims the Executive may have against the Company except for
unpaid wages, benefits or sums to be paid to the Executive post-termination of
this Agreement as herein provided.

 

  8.   Employee acknowledges that during the course of her past employment with
the Company, and as her employment continues, he has and will have direct access
to and knowledge of the Company’s trade secrets and other confidential and
proprietary information and documents, including but not limited to the
Company’s customer list, customer requirements and information, price lists, all
training materials, product information, operating procedures, marketing
information, selling strategies, and supplier information (collectively
“Confidential Information”). The Employee agrees that all Confidential
Information shall remain the property of the Company, shall be kept in the
strictest of confidence, used solely for the benefit of the Company and shall
not be disclosed, either directly or indirectly, to any other person or entity
except as is required in the furtherance of the Company’s business and for its
benefit. Employee further agrees that all such Confidential Information (and any
copies thereof regardless of how maintained, including that which has been
reduced to electronic memory) shall be returned to the Company upon termination
of this Agreement for whatever reason. The terms of this paragraph are in
addition to. and not in lieu of, any common law, statutory or other contractual
obligations that Employee may have relating to the Company’s Confidential
Information. Further, the terms of this paragraph shall survive indefinitely the
termination of this Agreement.

 

2



--------------------------------------------------------------------------------

 

  9.   The Employee acknowledges that:

 

  (a)   The Company has made significant investment in the development,
maintenance and preservation of its trade secrets, its marketing methodology,
its relationship with its various customers and vendors, both past, current and
prospective; in its development and maintenance of its franchised
distributorship rights, in the training and development of its executives and in
the development, maintenance and preservation of its goodwill, including that
which is associated with its name, its trade dress and its various trade marks,
including but not limited to the mark “K-Byte” (collectively “Intangible
Business Assets”).

 

  (b)   The Company has a legitimate business interest in maintaining and
protecting the value of these Intangible Business Assets and in preventing the
unauthorized use or misappropriation of any one of the same.

 

  (c)   The use of any of these Intangible Business Assets other than in
furtherance of the business interests of the Company would provide the
unauthorized user with an unfair competitive advantage as against the Company
and would be detrimental to the Company.

 

Consequently, the Employee agrees that during the course of her employment and
for a period of two years thereafter she shall not become employed by, or
consult or be associated with in any capacity whatsoever (including, but not
limited to, that as an owner, shareholder, agent or independent contractor) any
business enterprise which manufactures, sells, markets or distributes any of the
products manufactured, sold, marketed, or distributed by the Company, or which
provides services comparable to that provided by the Company, in markets
designated by the National Electronics Distributors Association in which the
Company had a presence all as defined below; and during said two year period,
and notwithstanding locale, the Employee shall not submit a quotation for, or
offer to sell, any product or service competitive with the Company to any
customer or prospective customer of the Company. A market shall be that
geographic area designated as such by the National Electronics Distributors
Association. The Company’s presence in a market as so designated shall exist if
the Company had sales of product or services to customers in such market in the
cumulative amount of not less than $1,500,000 within the twelve (12) month
period preceding the date of such termination of employment.

 

  10.   The Company has made a significant investment in developing and training
a competent work force. The Employee acknowledges that the scope of the
abilities of, and compensation paid to, the Company’s various employees is
valuable and confidential information. Further, the Employee acknowledges that
the Company’s continued viability and success is in large part contingent upon
maintaining a stable, trained and competent work force. During the course of her
employment, and for a period of two years thereafter, regardless of the reason
for termination thereof, the Employee will not directly or indirectly solicit,
entice, encourage, or cause, any salaried employee of the Company to leave the
employment of the Company. Further during said two year period, the Employee
will not directly or indirectly hire, or cause another person or entity to hire
any salaried employee of the Company.

 

  11.   Employee acknowledges and agrees that the covenants set forth in
Paragraphs 8, 9 and 10 are necessary and reasonable to protect the Company’s
Confidential Information, its Intangible Business Assets, its legitimate
business interests and goodwill, and that the breadth, time and geographic scope
of the limitations set forth therein are reasonable and necessary to protect the
same. The Employee expressly acknowledges and agrees that the Company would not
have an adequate remedy at law in the event of her breach, and or threatened
breach of the covenants set forth in Paragraphs 8, 9 arid 10 of this Agreement.
Consequently, in addition to such other remedies as the Company may have, the
Company, without posting any bond, shall be entitled to obtain, and Employee
agrees not to oppose a request for, equitable relief in the form of specific
performance, ex parte temporary or preliminary injunctive relief, other
temporary or permanent injunctive relief. or other equitable remedy fashioned by
a court of competent jurisdiction enjoining the Employee from any such
threatened or actual breach.

 

3



--------------------------------------------------------------------------------

 

  12.   If during the term of this Agreement, the Company is a participant in a
consolidation or merger, or the Company should sell substantially all of its
assets, the Company agrees that as a condition of closing any such transaction,
the surviving entity to such consolidation or merger, or the purchaser of such
assets, shall in writing assume this Agreement and become obligated to perform
all of the terms and provisions hereof applicable to the Company. Without
limiting the generality of the foregoing, the covenants contained in Paragraphs
8, 9 and 10 may be enforced by the assignee or successor of the Company,

 

  13.   Any notice to be given to the Company hereunder shall be deemed
sufficient if addressed to the Company in writing and delivered or mailed by
certified or registered mail to its offices at 14401 McCormick Drive, Tampa,
Florida 33626, or such other address as the Company may hereafter designate. Any
notice to be given to Employee hereunder shall be delivered or mailed by
certified or registered mail to her at 12719 Benty Way, Odessa, Florida 33556 or
such other address as she may hereafter designate.

 

  14.   This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company, including without limitation, the
purchaser of substantially all of the operating assets of the Company. Unless
clearly inapplicable, reference herein to the Company shall be deemed to include
any such successor. Without limiting the generality of the foregoing, the
covenants contained in Paragraphs 8, 9 and 10 may be enforced by the assignee or
successor of the Company. In addition, this Agreement shall be binding upon and
inure to the benefit of the Employee and her heirs, executors, legal
representatives and assigns; provided, however, that the obligations of Employee
hereunder may not be delegated without the prior written approval of the Board
of Directors of the Company. The provisions of Paragraphs 7, 8, 9, 10 and 11
shall survive the termination of this Agreement.

 

  15.   This Agreement may not be altered, modified or amended except by a
written instrument signed by each of the parties hereto.

 

  16.   This instrument including attachments and exhibits thereto and documents
and agreements referred to therein embodies the whole agreement of the parties.
All previous negotiations or agreements between the parties, either verbal or
written with respect to the subject matter hereof not herein -contained are
hereby withdrawn and annulled. This contract shall supersede all previous
communications, representations, or agreements, either verbal or written between
the parties hereto with respect to the subject matter hereof.

 

  17.   The failure of either party at any time to require performance by the
other party of any provision of this Agreement shall not be deemed a continuing
waiver of that provision or a waiver of any other provision of this Agreement
and shall in no way affect the full right to require such performance from the
other party at any time thereafter.

 

  18.   The invalidity or unenforceability of any Paragraph or Paragraphs, or
subparagraphs of this Agreement, shall not affect the validity or enforceability
of the remainder of this Agreement, or the remainder of any Paragraph or
subparagraph. If as provided by law, a court of competent jurisdiction is unable
to modify any such violative Paragraph or sub-paragraph to result in the same
not being invalid or unenforceable, this Agreement shall then be construed in
all respects as if any invalid or unenforceable Paragraph or subparagraph(s)
were omitted.

 

  19.   The Employee represents to the Company as follows:

 

  (a)   That the Employee has been advised by the Company to have this Agreement
reviewed by an attorney representing the Employee, and the Employee has either
had this Agreement reviewed by such attorney or has chosen not to have this
Agreement reviewed because the Employee, after reading the entire Agreement,
fully and completely understands each provision and has determined not to obtain
the services of an attorney.

 

  (b)  

The Employee, either on her own or with the assistance and advice of her
attorney, has in particular reviewed Paragraphs 9, 10, 11 and 12, understands
and accepts the restrictions thereby

 

4



--------------------------------------------------------------------------------

 

imposed and agrees the same are reasonable in all respects and necessary for the
protection of the property rights and the Intangible Business Assets of the
Company.

 

  (c)   That no force, threats of discharge, or other threats or duress have
been used by the Company, directly, indirectly or by innuendo, in connection
with the Employee’s execution of this Agreement.

 

  20.   This Agreement shall be governed by, construed and enforced in
accordance with the laws of the State of Florida without regard to conflicts of
laws. Further, the Employee agrees that any action relating to the terms of this
Agreement shall be commenced and only commenced in a state or federal court
sitting in Tampa, Florida.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
opposite their signatures.

 

       

REPTRON ELECTRONICS, INC.

Date:    December 5, 1997

     

By:

 

/s/    PAUL J. PLANTE        

--------------------------------------------------------------------------------

           

Name:

Title:  

 

Paul J. Plante

Chief Operating Officer

         

Date:    December 5, 1997

     

By:

 

/s/    LEIGH ADAMS        

--------------------------------------------------------------------------------

           

Name:

 

Leigh Adams

 

5